DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36 have been canceled. Therefore, claims 37-56 are currently pending in this application. 

Reasons for Allowance

The remarks filed on September 07, 2021 were fully considered and entered into the application.
 In regards to obviousness-type double patenting rejection of claims 37- 56 over claims 1-15 of U.S. Patent No. 10,100,021 the rejection is withdrawn because Applicants filed a terminal disclaimer to overcome the rejection. The terminal disclaimers filed on September 07, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the aforementioned patent has been reviewed and is accepted.  
Therefore, claims 37-56 are ALLOWED.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.


/Kamal A Saeed/
Primary Examiner, Art Unit 1626